Title: To Thomas Jefferson from Tench Coxe, 23 March 1801
From: Coxe, Tench
To: Jefferson, Thomas



Philadelphia Mar. 23. 1801

A gentleman of this place called upon me to day and stated to me the receipt of a letter by him evidencing some kind intentions towards me. There appears to be a necessity of making some remarks and explanations, which I hope will be excused.
The reason of mentioning the object in a letter (covered to the Secy of State) from this place, was the certainty represented to me of a vacancy—the appearances of good reasons—and the inexecution of the various, numerous and extended duties of the office. It is certain that it has never been well executed in the district in question—nor in more than one third of the districts throughout the US., nor will the person in question, and now employed ever accomplish them. He is far from being enough of an office man. A review of his management from the beginning will prove this, and an inspection in the proper department by the head of it will establish these Suggestions. This case, I mention it with deference, appears to call for early attention, that the proper Conduct by Decr. may at once ameliorate the affairs of the Office, & conciliate the government, in certain parts, to the new appointment. As the principal difficulty in settling the proposed appointment of the head of that Department at Washington merits particular attention, the change in the district would be best made before the first of May. The Gentleman now charged with it is fixed, & it seems generally expedient that all the changes throughout that department & the districts in connexion with it, should be made in the temporary service of the present incumbent. This Idea, it is conceived, merits particular attention. The disorderly state of the district, in that line, requires great and early exertions.
If the three offices in the other line were vacant, it is conceived that the second would be more agreeable to the person than the first of them, because it has less pecuniary responsibility, and indeed none. The first is however the most valuable & would be generally the most desired, but in this case less so than the second. The third does not appear eligible to the person—
The most eligible is that mentioned in the former letter of about the 10th. instant. It will be ever found the most difficult district office to fill well—This may be relied on, as well from experience as from the nature of the office.
Another point has been mentioned—an abolition of a class of internal revenue officers. The Inspectors of Surveys can be better spared, than the Supervisors. The present System is—Collectors for  Counties connected in the number of 5, 7 or 9 under an inspector of a Survey, of which there are four in Pennsa. for example. These Inspectors are covered under the Supervisor of the Revenue for the district, and the Supervisors under the Commr. of the Revenue.
It is certain that an able and active supervisor would at one time have done better without Inspectors than with them. How it would be now I forbear to say. If either class should be abolished it should be (as is conceived) the Inspectors of Surveys. The action of a proper Supervisor on the Collectors would be greater than that of most of the Inspectors. The person favored by the Kindness mentioned would prefer a residence in his state in either of the two or even of the three, to more power, rank, & emolument at Washington. But if neither of them prove disposable, he would reluctantly move—but it would be reluctantly.
This much is said, Sir, because it seems to be desired that the person should explain.
